Citation Nr: 1132408	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-06 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii denied service connection for PTSD.

In July 2009 and in May 2011, the Veteran testified at hearings held at the RO before a decision review officer and the undersigned Veterans Law Judge, respectively.  Transcripts of both hearings have been associated with the claims file.  

Following the Veteran's May 2011 hearing, the record was held open for the submission of additional medical evidence pertinent to the Veteran's claim.  The Veteran submitted a waiver of RO consideration of this evidence in the first instance at the hearing.  38 C.F.R. § 20.1304(c) (2010).  Furthermore, as discussed in below, the additional evidence submitted is favorable to the Veteran.  As such, the Board finds that the Veteran is not prejudiced by the Board's consideration of the additional evidence without prior RO consideration.

The Board observes that in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As discussed in detail below, the Veteran has been assessed with chronic PTSD with mild depressive symptoms by a VA psychiatrist.  In accordance with Clemons, the Board has considered the Veteran's diagnosed depression in connection with his claim.


FINDING OF FACT

The Veteran has PTSD with depression that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has PTSD with depression that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of disbursing specialist; however, the Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran's reported stressors include being subjected to mortar attacks when he arrived at Saigon, Vietnam in October 1966; receiving mortar fire when stationed at Phan Rang; receiving incoming gun fire and witnessing a Vietnamese body on the side of road while on a convoy from Phan Rang to Chu Lai; and receiving mortar fire when stationed at Chu Lai.  A February 2010 memorandum reveals that that Phan Rang base did receive mortar fire in February 1967; service records confirm that the Veteran was stationed at Phan Rang in February 1967.  Accordingly, the RO considered that stressor to be verified.  In reviewing the evidence, the Board concurs and concedes the Veteran's stressor of being subjected to mortar fire when stationed at Phan Rang.  Therefore, the Veteran does indeed have a verified stressor, which is required for service connection for PTSD. 
According to post-service medical records, the Veteran was first diagnosed with PTSD in December 2006; however, such diagnosis was made by an Advanced Practice Registered Nurse (APRN).  With regard to his stressors, the Veteran testified at his July 2009 hearing that he experienced fear of hostile military activity when stationed at Phan Rang.  See July 2009 hearing transcript, pg. 3. 

In light of the Veteran having a diagnosis of PTSD, in addition to a verified stressor, the Veteran was afforded a VA examination in March 2010.  Following an exhaustive examination, no diagnosis of any psychiatric disorders was made.  The examiner opined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD since he lacked sufficient avoidance symptoms to warrant a diagnosis.  The examiner further opined that the Veteran did experience social impairment and mild occupational impairment; however, he did not suffer from PTSD.  The examiner explained that there was no evidence that the Veteran's social impairment was related to combat exposure, his stressors were mild, and he did not report intense fear or horror.  In addition, the Veteran functioned well in his job for many years.  The examiner concluded that impairment existed, but it appeared to be related to longstanding personality traits and not PTSD.  

The additional evidence submitted following the May 2011 hearing consisted of VA treatment records dated from December 2008 through May 2011.  According to those records, the Veteran was diagnosed with PTSD and depression, not otherwise specified, in accordance with the DSM-IV by a VA psychiatrist in December 2009.  Furthermore, that record indicates that the Veteran had chronic PTSD with mild depressive symptoms.  The treatment records dated after December 2009 continue to show that a VA psychiatrist considered the Veteran to meet the DSM-IV criteria for a diagnosis of PTSD.  Additionally, a review of all of the Veteran's post-service treatment records indicate that the diagnosis of PTSD was based on reported stressors of receiving mortar fire.  

Based on a review of the evidence, the Board finds that service connection for PTSD with depression is warranted.  Initially, as discussed above, the Board finds that the Veteran has a verified stressor; namely, receiving mortar fire while stationed at Phan Rang.  Furthermore, the Veteran has testified that he was in fear of hostile military activity when stationed at Phan Rang.  The Veteran is competent to report his in-service fear.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran competent and credible regarding his reports of experiencing fear of hostile military activity in service.  In addition to the Veteran's reported stressor being independently verified by the U.S. Army and Joint Services Records Research Center (JSRRC), the Board also finds that the amendment regarding the verification of stressors is applicable to the Veteran.  There is no clear and convincing evidence to the contrary that the Veteran received mortar fire while stationed at Phan Rang, and the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Therefore, the evidence supports a finding of the Veteran having an in-service stressor of receiving mortar fire.

The Board also finds that the Veteran has a confirmed diagnosis of PTSD with depression in accordance with the DSM-IV by a VA psychiatrist.  The Veteran's VA psychiatric treatment records show that he reported general stressors of mortar fire and witnessing carnage while stationed in Vietnam.  Based on the Veteran's reported stressor of mortar fire, which has been confirmed, the diagnosis of PTSD with depression in accordance with the DSM-IV by a VA psychiatrist was made.  Therefore, the competent evidence of record does support the finding of a nexus between the Veteran's currently diagnosed psychiatric disability of PTSD with depression and his verified in-service stressor of experiencing mortar fire at Phan Rang.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of PTSD with depression related to the Veteran's military service.  In reaching this conclusion, the Board acknowledges that the March 2010 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, subsequent to that examination, a VA psychiatrist did find that the Veteran met the criteria for a diagnosis of PTSD in accordance with the DSM-IV.  Based on a review of the evidence, the Board finds that the medical evidence of a diagnosis of PTSD is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Therefore, notwithstanding the VA examiner's opinion to the contrary, the Board still finds that the evidence supports a finding of PTSD with depression related to a confirmed in-service stressor.

Accordingly, in considering the Veteran's competent and credible lay statements regarding his stressors in addition to confirmation of mortar fire at Phan Rang when he was stationed there, as well as the pertinent medical evidence of record showing a diagnosis of PTSD with depression in accordance with the DSM-IV by a VA psychiatrist, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has PTSD with depression that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD with depression.  Service connection for PTSD is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for PTSD with depression is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


